As filed with the Securities and Exchange Commission on May 20 , 2015 Registration No. 333-202841 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ILLUMITRY CORP. (Exact name of registrant as specified in its charter) Nevada 36-4797609 (State or Other Jurisdiction of Incorporation or Organization) Primary Standard Industrial Classification Code Number IRS Employer Identification Number Illumitry Corp. Arusyak Sukiasyan, Ayasa, 53 Yerevan, Armenia 0015 Tel. +17027512912 Email: illumitrycorp@gmail.com (Address and telephone number of principal executive offices) INCORP SERVICES, INC. 2, STE. 400 HENDERSON, NEVADA 89074-7722 Tel. (702) 866-2500 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this form is a post-effective registration statement filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this form is a post-effective registration statement filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Securities to Be Registered Amount to be Registered Offering Price Per Share(1) Aggregate Offering Price Registration Fee Common Stock 3.000 000 $ $ $ * Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) of the Securities Act. * Previously paid The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL the REGISTRATION STATEMENT FILED WITH the SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE the OFFER OR SALE IS NOT PERMITTED. THERE IS NO MINIMUM PURCHASE REQUIREMENT FOR the OFFERING TO PROCEED. ILLUMITRY CORP. 3,000,000 SHARES of COMMON STOCK $0.02 PER SHARE This is the initial offering of common stock of Illumitry Corp. And no public market currently exists for the securities being offered. We are offering for sale a total of 3,000,000 shares of common stock at a fixed price of $0.02 per share. There is no minimum number of shares that must be sold by us for the offering to proceed, and we will retain the proceeds from the sale of any of the offered shares. The offering is being conducted on a self-underwritten, best efforts basis, which means our President, Arusyak Sukiasyan, will attempt to sell the shares. This Prospectus will permit our President to sell the shares directly to the public, with no commission or other remuneration payable to her for any shares she may sell. In offering the securities on our behalf, she will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. The shares will be offered at a fixed price of $0.02 per share for a period of two hundred and forty (240) days from the effective date of this prospectus. The offering shall terminate on the earlier of (i) when the offering period ends (240 days from the effective date of this prospectus), (ii) the date when the sale of all 3,000,000 shares is completed, (iii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior the completion of the sale of all 3,000,000 shares registered under the Registration Statement of which this Prospectus is part. Illumitry Corp. is a development stage company that has recently started its operations . To date we have been involved primarily in organization activities. We do not have sufficient capital for operations. We have generated limited revenues to the date of $1 , 260 from selling embroidery products to our first customer. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a loss of your investment. Our independent registered public accountant has issued an audit opinion for Illumitry Corp. which includes a statement expressing substantial doubt as to our ability to continue as a going concern. There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority (“FINRA”) for our common stock to be eligible for trading on the Over-the-Counter Bulletin Board. To be eligible for quotation, issuers must remain current in their quarterly and annual filings with the SEC. If we are not able to pay the expenses associated with our reporting obligations we will not be able to apply for quotation on the OTC Bulletin Board or other quotation service. We do not yet have a market maker who has agreed to file such application. There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”). THE PURCHASE of the SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE of RISK. YOU SHOULD CAREFULLY READ AND CONSIDER the SECTION of THIS PROSPECTUS ENTITLED “RISK FACTORS” on PAGES 8 THROUGH 13 BEFORE BUYING ANY SHARES of ILLUMITRY CORP.’S COMMON STOCK. NEITHER the SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED of THESE SECURITIES OR PASSED UPON the ADEQUACY OR ACCURACY of THIS PROSPECTUS. ANY REPRESENTATION TO the CONTRARY IS A CRIMINAL OFFENSE. SUBJECT TO COMPLETION, DATED , 2015 TABLEOF CONTENTS PROSPECTUS SUMMARY 3 RISK FACTORS 5 FORWARD-LOOKING STATEMENTS 11 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 DILUTION 12 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 16 DESCRIPTION OF BUSINESS 21 LEGAL PROCEEDINGS 25 DIRECTORS, EXECUTIVE OFFICERS, PROMOTER AND CONTROL PERSONS 25 EXECUTIVE COMPENSATION 27 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 27 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 28 PLAN OF DISTRIBUTION 29 DESCRIPTION OF SECURITIES 31 INDEMNIFICATION 33 INTERESTS OF NAMED EXPERTS AND COUNSEL 33 EXPERTS 33 LEGAL MATTERS 34 AVAILABLE INFORMATION 34 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 34 INDEX TO THE FINANCIAL STATEMENTS 35 WE HAVE NOT AUTHORIZED ANY DEALER, SALESPERSON OR OTHER PERSON TO GIVE ANY INFORMATION OR REPRESENT ANYTHING NOT CONTAINED IN THIS PROSPECTUS. YOU SHOULD NOT RELY ON ANY UNAUTHORIZED INFORMATION. THIS PROSPECTUS IS NOT AN OFFER TO SELL OR BUY ANY SHARES IN ANY STATE OR OTHER JURISDICTION IN WHICH IT IS UNLAWFUL. THE INFORMATION IN THIS PROSPECTUS IS CURRENT AS OF THE DATE ON THE COVER. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. 2 PROSPECTUS SUMMARY AS USED IN THIS PROSPECTUS, UNLESS THE CONTEXT OTHERWISE REQUIRES, “WE,” “US,” “OUR,” AND “ILLUMITRY CORP.” REFERS TO ILLUMITRY CORP. THE FOLLOWING SUMMARY DOES NOT CONTAIN ALL of the INFORMATION THAT MAY BE IMPORTANT TO YOU. YOU SHOULD READ the ENTIRE PROSPECTUS BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE OUR COMMON STOCK. ILLUMITRY CORP. We are a development stage company and intend to commence operations in the field of embroidery on fabric and cloth in Armenia. The embroidery can be made on any fabric, including silks and soft wools. Our target markets are ateliers (e.g., artist or designer workshops), fabric shops, designing agencies, marketing enterprises and others. We are building our business in Yerevan, Armenia and planning to expand it to major Armenia cities , such as Gyumri and Vanadzor. To date, we have purchased one computer operated embroidery machine, registered our website domain, entered into a lease with Hamlet Hayrapetyan, and signed an Agreement for the sale of goods with “ Mariyan ” Fashion House, Atelier and Shop of Fabric in Yerevan, Armenia (“Mariyan”). We have produced products of embroidery for Mariyan in accordance with a purchase order dated February 2, 2015 for the amount of $1,260. Illumitry Corp. was incorporated in Nevada on October 17, 2014. We intend to use the net proceeds from this offering to develop our business operations (See “Description of Business” and “Use of Proceeds”). To implement our plan of operations we require a minimum of $30,000 for the next twelve months as described in our Plan of Operations. The amount of funds necessary to implement our plan of operations cannot be predicted with any certainty and may exceed any estimates we set forth. We expect our operations to begin to generate significant revenues during months 8-12 after completion of this offering. However, there is no assurance that we will generate significant revenue in the first 12 months after completion our offering or ever generate any significant revenue. As of March 31, 2015 we have cash reserves of approximately $ 2 , 291 . Being a development stage company, we have a very limited operating history. After a twelve month period , we may need additional financing. If we do not generate any significant revenue we may need additional funding to pay for ongoing SEC filing requirements. We have a Loan Arrangement for additional financing from our sole officer and director Arusyak Sukiasyan which is filed in Exhibit 10.1 to the Registration Statement of which this Prospectus forms a part. Our principal executive offices are located at Ayasa 53, Yerevan, Armenia. Our phone number is +17027512912. From inception until the date of this filing, we have had limited operating activities. Our financial statements from inception (October 17, 2014) through March 31, 2015 show revenue of $1,260. Our independent registered public accounting firm has issued an audit opinion for Illumitry Corp. which includes a statement expressing substantial doubt as to our ability to continue as a going concern. As of the date of this prospectus, there is no public trading market for our common stock and no assurance that a trading market for our securities will ever develop. The Company is publicly offering its shares to raise funds in order for our business to develop its operations and increase its likelihood of commercial success. Our sole officer and director will be devoting approximately 20 hours a week to our operations, because we do not need to devote more time for our operations at the current stage of our operation. As we increase the number of customers , our sole officer and director will devote more time on Illumitry Corp. As a result, our operations may be sporadic and occur at times which are convenient to our sole officer and director. 3 THE OFFERING The Issuer: ILLUMITRY CORP. Securities Being Offered: 3,000,000 shares of common stock. Price Per Share: Duration of the Offering: The shares will be offered for a period of two hundred and forty (240) days from the effective date of this prospectus. The offering shall terminate on the earlier of (i) when the offering period ends (240 days from the effective date of this prospectus), (ii) the date when the sale of all 3,000,000 shares is completed, (iii) when the Board of Directors decides that it is in the best interest of the Company to terminate the offering prior the completion of the sale of all 3,000,000 shares registered under the Registration Statement of which this Prospectus is part Gross Proceeds: The Company will receive $60,000 in gross proceeds, in the event we sell all of the shares from this offering . In the event we sell fewer shares from this offering, the gross proceeds will be reduced accordingly. Securities Issued and Outstanding: There are 3,000,000 shares of common stock issued and outstanding as of the date of this prospectus, held by our sole officer and director, Arusyak Sukiasyan. Subscriptions: All subscriptions once accepted by us are irrevocable. Registration Costs We estimate our total offering registration costs to be approximately $8,000. Risk Factors See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. SUMMARY FINANCIAL INFORMATION The tables and information below are derived from our audited financial statements for the period from October 17, 2014 (Inception) to March 31, 2015: Financial Summary March 31, 2015($) (Una udited) Cash 2,291 Inventory Prepaid Expenses 9 00 Total Current Assets 4 , 039 Total Fixed Assets 5, 029 Total Assets 9 , 068 Total Liabilities 10 ,900 Total Stockholder’s Deficit 1 , 832 Statement of Operations Accumulated From October 17, 2014 (Inception)to March 31, 2015 ($) ( Una udited) Total Expenses 6,080 Net Loss for the Period ( 4,832 ) Net Loss per Share - 4 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock, when and if we trade at a later date, could decline due to any of these risks, and you may lose all or part of your investment. Risks Associated To Our Business Our Independent Registered Public Accountant Has Expressed Substantial Doubt About Our Ability To Continue as A Going Concern. We have accrued net losses of $ 4,832 for the period from our inception on October 17, 2014 to March 31, 2015, and have limited revenues as of this date of $1,260. Our future is dependent upon our ability to obtain significant financing and upon future profitable operations. Further, the finances required to fully develop our plan cannot be predicted with any certainty and may exceed any estimates we set forth. HARRIS & GILLESPIE CPAS, PLLC , our independent registered public accounting firm , has expressed substantial doubt about our ability to continue as a going concern. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise. You should consider our independent registered public accountant’s comments when determining if an investment in Illumitry Corp. is suitable. We Are A Development Stage Company And Have Commenced Limited Operations In Our Business. We Expect To Incur Significant Operating Losses For the Foreseeable Future. We were incorporated on October 17, 2014 and have commenced limited business operations. Accordingly, we have no way to evaluate the likelihood that our business will be successful. Potential investors should be aware of the difficulties normally encountered by new companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the operations that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to the ability to generate sufficient cash flow to operate our business and additional costs and expenses that may exceed current estimates. We anticipate that we will incur increased operating expenses without realizing any significant revenues. We expect to incur significant losses into the foreseeable future. We recognize that if the effectiveness of our business plan is not forthcoming, we will not be able to continue business operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any significant operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business may likely be unsuccessful. If We Do Not Attract Sufficient Number of Customers, We Will Not Make Significant Profit, Which Ultimately Result In A Cessation of Operations. The Company currently has one customer. We have not identified any more customers and we cannot guarantee we will ever have any additional customers. Even if we obtain customers, there is no guarantee that we will generate significant revenue. If we cannot generate significant revenue, our sole officer and director will loan us funds , as described in the Loan Agreement in Exhibit 10.1 to the Registration Statement of which this Prospectus forms a part In the event the Company needs more funds than our sole officer and director Arusyak Sukiasyan has agreed to loan, we will have to suspend or cease operations. 5 Our Agreement for the Sale of Goods with “Mariyan” Atelier and Shop of Fabric has no minimum purchase requirements. We currently have one signed Agreement for the sale of goods with “Mariyan” Atelier and Shop of Fabric.As of the date of this prospectus, we have generated limited revenues of $1,260 from selling embroidery products to “Mariyan”.Pursuant to the terms of this Agreement, there are no minimum purchase obligations. Accordingly, we might not generate any further revenue from this, our first sale of goods Agreement. We Face Strong Competition From Larger And Well Established Companies, Which Could Harm Our Business And Ability To Operate Profitably. Our industry is competitive. There are many different types of clothing companies in Armenia which specialize in embroidery and our services are not unique . Even though the industry is fragmented, it has a number of large and well established companies, each of which are profitable and have developed a brand name. Marketing tactics implemented by our competitors could impact our limited financial resources and adversely affect our ability to compete in our market. We Operate In A Competitive Environment, And If We Are Unable To Compete With Our Competitors, Our Business, Financial Condition, Results of Operations, Cash Flows And Prospects Could Be Materially Adversely Affected. We operate in a competitive environment.Our competition includes large, small and midsized companies, and many of them may sell similar embroidery on fabric and cloth in our markets at competitive prices. This competitive environment could materially adversely affect our business, financial condition, results of operations, cash flows and prospects. Because We Are Small And Do Not Have Much Capital, Our Marketing Campaign May Not Be Enough To Attract Sufficient Number of Customers To Operate Profitably. If We Do Not Make A Profit, We Will Suspend Or Cease Operations. Due to the fact we are small and do not have much capital, we must limit our marketing activities and may not be able to make our services known to potential customers. Because we will be limiting our marketing activities, we may not be able to attract enough customers to operate profitably. If we cannot operate profitably, and we need more funds than our sole officer and director Arusyak Sukiasyan has agreed to loan, we may have to suspend or cease operations . Because Our Principal Assets Are Located Outside of The United States , And Arusyak Sukiasyan, Our Sole Director And Officer, Resides Outside of the United States, It May Be Difficult For An Investor To Enforce Any Right Based on U.S. Federal Securities Laws Against Us And/Or Ms. Sukiasyan, Or To Enforce A Judgment Rendered By A United States Court Against Us Or Ms. Sukiasyan. Our principal operations and assets are located outside of the United States, and Arusyak Sukiasyan, our sole officer and director , is a non-resident of the United States. Therefore, it may be difficult to effect service of process on Ms. Sukiasyan in the United States, and it may be difficult to enforce any judgment rendered against Ms. Sukiasyan. As a result, it may be difficult or impossible for an investor to bring an action against Ms. Sukiasyan, in the event that an investor believes that such investor’s rights have been infringed under the U.S. securities laws, or otherwise. Even if an investor is successful in bringing an action of this kind, the laws of Republic of Armenia may render that investor unable to enforce a judgment against the assets of Ms. Sukiasyan. As a result, our shareholders may have more difficulty in protecting their interests through actions against our management, director or major shareholder, compared to shareholders of a corporation doing business in and whose officers and directors reside within the United States. 6 Additionally, our assets are located outside of the United States .Therefore , they will be outside of the jurisdiction of United States courts to administer, if we become subject to an insolvency or bankruptcy proceeding. As a result, if we declare bankruptcy or insolvency, our shareholders may not receive the distributions on liquidation that they would otherwise be entitled to if our assets were located within the United States and subject to United States bankruptcy laws. Because Our Sole Officer And Director Will Own 50% Or More of Our Outstanding Common Stock, She Will Make And Control Corporate Decisions That May Be Disadvantageous To Minority Shareholders. If the maximum number of shares being offered are sold, Ms. Sukiasyan, our sole officer and director, will still own 50 % of the outstanding shares of our common stock. Accordingly, she will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Ms. Sukiasyan may differ from the interests of the other stockholders and may result in corporate decisions that are disadvantageous to other shareholders. Ms. Sukiasyan, Our Sole Director, Will Be Able To Determine Her Own Salary And Perquisites, Which Could Adversely Affect Our Income. Because your sole executive officer occupies all corporate positions, it may not be possible to have adequate internal controls. As the sole director, Ms. Sukiasyan has the sole authority to appoint our officers and determine their compensation. Accordingly, as our sole director, Ms. Sukiasyan could determine that her salary and perquisites are equal to or exceed our net income, if we ever have income. In the event that Ms. Sukiasyan does determine that she is entitled to a salary and/or perquisites, investors will have no mechanism by which to revise her salary and perquisites since she controls a majority of the voting securities of the Company, and will continue to do so even after the offering. Our Internal Controls May Be Inadequate, Which Could Cause Our Financial Reporting To Be Unreliable And Lead To Misinformation Being Disseminated To the Public. As A Result, Our Stockholders Could Lose Confidence In Our Financial Results, Which Could Harm Our Business And the Market Value of Our Common Shares. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. We may in the future discover areas of our internal controls that need improvement. Section 404 of the Sarbanes-Oxley Act of 2002 will require us to continue to evaluate and to report on our internal controls over financial reporting. We cannot be certain that we will be successful in continuing to maintain adequate control over our financial reporting and financial processes. Furthermore, if our business grows, our internal controls will become more complex, and we will require significantly more resources to ensure our internal controls remain effective. Additionally, the existence of any material weakness or significant deficiency would require management to devote significant time and incur significant expense to remediate any such material weaknesses or significant deficiencies and management may not be able to remediate any such material weaknesses or significant deficiencies in a timely manner. Key Management Personnel May Leave the Company, Which Could Adversely Affect the Ability of the Company To Continue Operations. The Company is entirely dependent on the efforts of its sole officer and director. The Company does not have an employment agreement in place with its sole officer and director. Her departure or the loss of any other key personnel in the future could have a material adverse effect on the business. There is no guarantee that replacement personnel, if any, will help the Company to operate profitably. The Company does not maintain key person life insurance on its sole officer and director 7 Our Sole Officer And Director Has No Experience Managing A Public Company Which Is Required To Establish And Maintain Disclosure Control And Procedures And Internal Control Over Financial Reporting. Arusyak Sukiasyan, our sole officer and director has never operated as a public company. She has no experience managing a public company , which is required to establish and maintain disclosure controls and procedures and internal control over financial reporting. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations, which are required for a public company that is reporting company with the Securities and Exchange Commission. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. As An “Emerging Growth Company” Under the JOBS Act, We Are Permitted To Rely on Exemptions From Certain Disclosure Requirements. We qualify as an “emerging growth company” under the JOBS Act. As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, we will not be required to: · have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; · provide an auditor attestation with respect to management’s report on the effectiveness of our internal controls over financial reporting; · comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor’s; · report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); · submit certain executive compensation matters to shareholder advisory votes, such as “say-on-pay” and “say-on-frequency;” and · disclose certain executive compensation related items such as the correlation between executive compensation and performance and comparisons of the Chief Executive’s compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. We will remain an “emerging growth company” for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, which would occur if the market value of our ordinary shares that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. Even if we no longer qualify for the exemptions for an emerging growth company, we may still be, in certain circumstances, subject to scaled disclosure requirements as a smaller reporting company. For example, smaller reporting companies, like emerging growth companies, are not required to provide a compensation discussion and analysis under Item 402(b) of Regulation S-K or auditor attestation of internal controls over financial reporting. 8 Until such time, however, we cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Any Additional Funding We Arrange Through the Sale of Our Common Stock Will Result In Dilution To Existing Shareholders. We must raise additional capital in order for our business plan to succeed. Our most likely source of additional capital will be through the sale of additional shares of common stock. Such stock issuances will cause stockholders’ interests in our company to be diluted. Such dilution will negatively affect the value of an investor’s shares. Risks Associated With This Offering Our Offering Is Being Made on A Best Efforts Basis With No Minimum Amount of Shares Required To Be Sold For the Offering To Proceed. In order to implement our business plan, we require funds from this offering. We require a minimum of $30,000 from the offering to implement our business plan. However, our offering is being made on a best efforts basis with no minimum amount of shares required to be sold for the offering to proceed. If we raise only a nominal amount of proceeds , Ms. Sukiasyan, our sole officer and director, will loan funds to the Company in accordance with Loan Agreement which is filed in Exhibit 10.1 to the Registration Statement of which this Prospectus forms a partHowever, even with these borrowed funds we may not be able to implement our business plan and might have to suspend or cease operations and you may lose your investment in our company Because the Offering Price Has Been Arbitrarily Set By the Company, You May Not Realize A Return of Your Investment Upon Resale of Your Shares. The offering price and other terms and conditions relative to the Company’s shares have been arbitrarily determined by us and do not bear any relationship to assets, earnings, book value or any other objective criteria of value. Additionally, as the Company was formed on October 17, 2014 and has only a limited operating history and limited earnings, the price of the offered shares is not based on its past earnings and no investment banker, appraiser or other independent third party has been consulted concerning the offering price for the shares or the fairness of the offering price used for the shares, as such our stockholders may not be able to receive a return on their investment when they sell their shares of common stock. Our President, Ms. Sukiasyan , Does Not Have Any Prior Experience Offering And Selling Securities, And Our Offering Does Not Require A Minimum Amount To Be Raised. As A Result of This We May Not Be Able To Raise Enough Funds To Commence And Sustain Our Business And Investors May Lose Their Entire Investment. Ms. Sukiasyan does not have any experience conducting a securities offering. Consequently, we may not be able to raise any funds successfully. Also, a best -efforts offering does not require a minimum amount to be raised. If we are not able to raise sufficient funds, we may not be able to fund our operations as planned, and our business will suffer and your investment may be materially adversely affected. Our inability to successfully conduct a best- efforts offering could result in you losing your entire investment. We Are Selling This Offering Without An Underwriter And May Be Unable To Sell Any Shares. This offering is self-underwritten . That is, we are not going to engage the services of an underwriter to sell the shares; we intend to sell our shares through our President, who will receive no commissions. There is no guarantee that she will be able to sell any of the shares. Unless she is successful in selling at least half of the shares , or raising $30,000 from this offering, we may have to rely on loans from our sole officer and director or seek alternative financing for implementation our business plan. 9 The Trading In Our Shares Will Be Regulated By the Securities and Exchange Commission Rule 15g-9 Which Established the Definition of A “Penny Stock.” The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $3,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 ($300,000 jointly with spouse ). For transactions covered by the penny stock rules, a broker dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may make it difficult for you to resell any shares you may purchase, if at all. Due To the Lack of A Trading Market For Our Securities, You May Have Difficulty Selling Any Shares You Purchase In This Offering. We are not registered on any market or public stock exchange. There is presently no demand for our common stock and no public market exists for the shares being offered in this prospectus. We plan to contact a market maker immediately following the completion of the offering and apply to have the shares quoted on the Over-the-Counter Bulletin Board (“OTCBB ”) or other quotation service . The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. If we are not able to pay the expenses associated with our reporting obligations , we will not be able to apply for quotation on the OTC Bulletin Board. Market makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 to 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between Illumitry Corp. and anyone acting on our behalf, with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in this offering. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. We Will Incur Ongoing Costs And Expenses For SEC Reporting And Compliance. Without Revenue , We May Not Be Able To Remain In Compliance, Making It Difficult For Investors To Sell Their Shares, If At All. The estimated cost of this registration statement is $8,000. If we raise only a nominal amount of proceeds, we will have to utilize funds from Arusyak Sukiasyan, our sole officer and director, who has agreed to loan the Company funds to complete the registration process , to implement business plan, and maintain reporting status and quotation on the OTC Bulletin Board or other quotation service. After the effective date of this prospectus, we will be required to file annual, quarterly and current reports, or other information with the SEC as provided by the Securities Exchange Act. We plan to contact a market maker immediately following the close of the offering and apply to have the shares quoted on the OTC Bulletin Board or other quotation service . To be eligible for quotation, issuers must remain current in their filings with the SEC. In order for us to remain in compliance we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. The costs associated with being 10 a publicly traded company in the next 12 month will be approximately $7,500. If we are unable to generate sufficient revenues to remain in compliance , it may be difficult for you to resell any shares you may purchase, if at all. Also, if we are not able to pay the expenses associated with our reporting obligations we will not be able to apply for quotation on the OTC Bulletin Board or other quotation service. Our Common Shares Will Not Initially Be Registered Under the Exchange Act And as A Result We Will Have Limited Reporting Duties Which Could Make Our Common Stock Less Attractive To Investors. Our common shares are not registered under Section 12 of the Exchange Act. As a result, we will not be subject to the federal proxy, tender offer, and short swing insider trading rules for Section 12 registrations, and our directors, executive officers and 10% beneficial holders will not be subject to Section 16 of the Exchange Act. In addition, our reporting obligations under Section 15(d) of the Exchange Act may be suspended automatically if we have fewer than 300 shareholders of record on the first day of our fiscal year. Our common shares are not registered under the Securities Exchange Act of 1934, as amended, and we do not intend to register our common shares under the Exchange Act for the foreseeable future, provided that, we will register our common shares under the Exchange Act if we have, after the last day of our fiscal year, more than either (i) 2000 persons; or (ii) 500 shareholders of record who are not accredited investors, in accordance with Section 12(g) of the Exchange Act. As a result, although, upon the effectiveness of the registration statement of which this prospectus forms a part, we will be required to file annual, quarterly, and current reports pursuant to Section 15(d) of the Exchange Act, as long as our common shares are not registered under the Exchange Act, we will not be subject to Section 14 of the Exchange Act, which, among other things, prohibits companies that have securities registered under the Exchange Act from soliciting proxies or consents from shareholders without furnishing to shareholders and filing with the Securities and Exchange Commission a proxy statement and form of proxy complying with the proxy rules. In addition, so long as our common shares are not registered under the Exchange Act, our directors and executive officers and beneficial holders of 10% or more of our outstanding common shares will not be subject to Section 16 of the Exchange Act. Section 16(a) of the Exchange Act requires executive officers and directors, and persons who beneficially own more than 10% of a registered class of equity securities to file with the SEC initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of common shares and other equity securities, on Forms 3, 4 and 5, respectively. Such information about our directors, executive officers, and beneficial holders will only be available through this (and any subsequent) registration statement, and periodic reports we file thereunder. Because Our Common Stock Is Not Registered Under the Securities Exchange Act of 1934, as Amended, Our Reporting Obligations Under Section 15(D) of the Securities Exchange Act of 1934, as Amended, May Be Suspended Automatically If We Have Fewer Than 300 Shareholders of Record on the First Day of Our Fiscal Year. Our common stock is not registered under the Exchange Act, and we do not intend to register our common stock under the Exchange Act for the foreseeable future (provided that, we will register our common stock under the Exchange Act if we have, after the last day of our fiscal year, $10,000,000 in total assets and either more than 2,000 shareholders of record or 500 shareholders of record who are not accredited investors (as such term is defined by the Securities and Exchange Commission), in accordance with Section 12(g) of the Exchange Act). As long as our common stock is not registered under the Exchange Act, our obligation to file reports under Section 15(d) of the Exchange Act will be automatically suspended if, on the first day of any fiscal year (other than a fiscal year in which a registration statement under the Securities Act has gone effective), we have fewer than 300 shareholders of record. This suspension is automatic and does not require any filing with the SEC. In such an event, we may cease providing periodic reports and current or periodic information, including operational and financial information, may not be available with respect to our results of operations. 11 FORWARD LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risk and uncertainties. We use words such as “anticipate”, “believe”, “plan”, “expect”, “future”, “intend”, and similar expressions to identify such forward-looking statements. Investors should be aware that all forward-looking statements contained within this filing are good faith estimates of management as of the date of this filing. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us as described in the “Risk Factors” section and elsewhere in this prospectus. USE OF PROCEEDS Our offering is being made on a self-underwritten and “best-efforts” basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.02. The following table sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100%, respectively, of the securities offered for sale by the Company. There is no assurance that we will raise the full $60,000 as anticipated. Gross proceeds Offering expenses $ Net proceeds $ Establishing an office $
